Citation Nr: 1742240	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

4. Entitlement to service connection for a right arm condition (claimed as right arm numbness and pain).

5. Entitlement to an increased rating for right shoulder glenohumeral joint osteoarthritis with impingement syndrome, bicipital tendon tear, and rotator cuff tear in excess of 10 percent disabling from February 12, 2010 to August 16, 2010, from November 1, 2010 to January 8, 2014, and from April 1, 2014 to March 16, 2016, and in excess of 20 percent disabling from March 16, 2016.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 1995, with service in Southwest Asia. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). In January 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.
 
Although the RO reopened the Veteran's claim of service connection for PTSD by deciding the issue on the merits in a January 2015 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for PTSD to encompass any acquired psychiatric disorder, including PTSD, as reflected on the title page.

The Board notes that the Veteran's right shoulder is currently evaluated at 100 percent disabling from August 17, 2010 to October 31, 2010 and from January 9, 2014 to March 31, 2014 on a temporary basis for surgery and convalescence. Accordingly, those time periods are not before the Board.

Additional evidence, namely VA treatment records, private treatment records, and a VA examination, was added to the Veteran's record after the most recent SSOC. However, this evidence is either not relevant to the issues before the Board or cumulative of other evidence of record. Additionally, as the claims are either being granted or remanded, there is no prejudice in proceeding. 

The issues of service connection for a sleep disorder and right arm condition, and an increased rating for the Veteran's right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An unappealed December 2004 rating decision denied service connection for PTSD based on a finding that there was no confirmed diagnosis of PTSD, and such condition was not incurred in or caused by his military service. 

2. Evidence received since the December 2004 rating decision tends to show that the Veteran is diagnosed with PTSD that is related to his military service; relates to unestablished facts necessary to substantiate the claim; and raises a reasonable possibility of substantiating such claim.

3. The Veteran has an acquired psychiatric disorder that is directly related to his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

2. Service connection for an acquired psychiatric disorder is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as this decision reopens the claim of service connection for PTSD and grants the claim for service connection for an acquired psychiatric disorder, there is no reason to belabor the impact of the notice and assistance requirements because any defect or omission is harmless.

II. Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

New and Material Evidence to Reopen

In a December 2004 rating decision (which is, for the limited purpose of this discussion, considered final), the AOJ determined that the evidence of record did not reflect a diagnosis of PTSD and did not indicate a nexus between PTSD and the Veteran's military service.

Since that time, the Veteran underwent an October 2014 VA mental health examination, wherein the examiner diagnosed PTSD and stated that the only stressor was an event the Veteran experienced in service. This evidence is clearly "new," because the examination postdates the November 2004 rating decision, and is also "material," because it represents a nexus between the Veteran's PTSD and his military service, relates to previously unestablished elements of service connection, and raises a reasonable possibility of substantiating the underlying claim. Consequently, the claim of service connection for PTSD may be reopened.

Service Connection

The Veteran stated and later testified that, while deployed in Southwest Asia, his division received orders to move into Iraq to assist in the ground war. The area had already been bombarded by aircraft and was clustered with enemy armored and support vehicles that were still on fire or smoldering from the air-strikes and artillery; most of the vehicles had dead Iraqi soldiers and some bodies and vehicles were still burning. He stated that he can still smell the burning flesh, experiences nightmares and flashbacks, and has difficulty sleeping. He reported he has experienced these symptoms since he returned from his deployment abroad. 

In September 2013, the Veteran submitted photographs he reported are from the scene that caused his PTSD symptoms. These photographs depict deceased personnel and burnt vehicles somewhere in a war zone in Southwest Asia.

The Veteran underwent a VA mental health examination in October 2014, wherein the examiner diagnosed PTSD. The examiner noted that the sole stressor is the Veteran's experience in the Gulf War where he witnessed dead bodies, some various body parts, and a burnt enemy truck. The examiner opined that the stressor is not related to the Veteran's fear of hostile military or terrorist activity. The Veteran's symptoms include recurrent, involuntary, and intrusive distressing memories of the traumatic event, and avoidance of or efforts to avoid distressing memories, amongst others.

The Board finds that the Veteran's testimony to be competent, credible, and highly probative. These statements, along with the photographs submitted and medical evidence, demonstrate that the Veteran's acquired psychiatric disorder is directly related to his in-service stressor. Affording the Veteran the full benefit of the doubt, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


ORDER

The appeal to reopen a claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining a VA examinations.

I. Sleep disorder

The Veteran testified that he may have had problems with sleep during service, and has had trouble since service; he also reported that he has difficulty sleeping due to his right shoulder disability. VA treatment records reflect that the Veteran was originally diagnosed with sleep apnea in 2005, but was again diagnosed in July 2015. To date, the Veteran has not been afforded a VA examination in conjunction with his claim. Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

II. Right arm condition

The Veteran reports that he has periodic numbness and pain in his arm from his shoulder to his fingers. He underwent a VA examination in May 2010, wherein the examiner found that the Veteran does not currently have a peripheral nerve condition in his right arm. 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. See 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016). Consequently, a VA examination is necessary to determine whether the Veteran's symptoms are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness. 


III. Right shoulder

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA shoulder examinations, including a March 2016 shoulder examination, do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, a new VA shoulder examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from December 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an examination to determine the nature and likely cause of the Veteran's sleep disorder. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify, by diagnosis, any sleep disorder the Veteran has had during the course of this appeal (since February 2010). The examiner must address the July 2015 diagnosis of obstructive sleep apnea.

(b) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the disability was either caused or aggravated by the Veteran's service-connected right shoulder disability? 

The opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). If aggravation is found, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(c) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the disability was incurred or related to the Veteran's military service? The examiner must consider the Veteran's reports of trouble sleeping during and after service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. After the development in the first instruction has been completed, the AOJ must schedule the Veteran for a VA examination, to include a Gulf War examination, to determine the nature and cause of any right arm disability or other chronic disability manifested by symptoms in the right arm, to include any undiagnosed illness. The entire claims file (including this remand) must reviewed by the examiner. All pertinent clinical findings must be reported. The examiner must address the following:

(a) Does the Veteran have a current diagnosis, or a diagnosis during the appeal period (from February 2008), for his right arm numbness and pain?

(b) If the Veteran has a diagnosis, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that this disability was incurred in or is related to his military service? 

(c) If the Veteran has a diagnosis, is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that the disability was either caused or aggravated by the Veteran's right shoulder disability? 

The examiner MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). If aggravation is found, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(d) For any right arm symptoms not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) resulting from an undiagnosed illness or medically unexplained multisymptom illness? The examiner must consider, and address as necessary, the Veteran's reports of numbing and pain.

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability. The examiner must review the entire record (including this remand) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight bearing and non-weight bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information). 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


